| Southem Distr S8 Uistict Court
Case 7:19-mj-03118 Document 1 Filed on 12/21/19 in TXSD Pag oF ORS

DEC a] 2019

AQ_91 (Rev. 5/85) Criminal Complaint

United States District Co Did Bradley, Ce

SOUTHERN DISTRICT OF TEXAS

 

UNITED STATES OF AMERICA %
Vv. CRIMINAL COMPLAINT

Jesus Carlos VILLARREAL, Jr., YOB: 1999 USC
case NuMBER: Af. /9F-31/8-AA

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about 12/20/2019 - in Starr county, in the

 

 

Southern District of Texas defendant(s) did, (Track Statutory Language of Offense)

Knowingly and Intentionally possess with Intent to Distribute approx. 250 kilograms of Marijuana, a
Schedule I Controlled Substance.

Knowingly and Intentionally Conspire to possess with Intent to Distribute approx. 250 kilograms of
Marijuana, a Schedule I Controlled Substance.

in violation of Title 21 United States Code, Section(s) 846, 841 (a) (1)
| further state that I am a(n) DEA Special Agent and that this complaint is based on the

 

following facts: See Attachment “A”,
Continued on the attached sheet and made a part of hereof: X Yes No

/s/ Federico Adame, Jr.
v: Signature of Complainant
7 Federico Adame, Jr., DEA Special Agent

 

‘Submitted and sworn to via Reliable Electronic

 

 

Media,
December 21, 2019 10:10 a.m. At McAllen, Texas
Date City and State

Peter E. Ormsby, U.S. Magistrate Judge (eee (ete E Oare0d

Name & Title of Judicial Officer Signature of Judicial Officer

 
 

 

 

 

 

a)

Case 7:19-mj-03118 Document 1 Filed on 12/21/19 in TXSD ‘Page 2 of 2

Attachment

On December 20, 2019, at approximately 2:00 p.m., Border Patrol Agents (BPA’s) were
patrolling the area of La Rosita, Texas when they were notified by the Rio Grande City Tactical
Operations Center of a white Ford sport utility vehicle (SUV) loading up narcotics in an area
commonly known by BPA’s as the “Tractor Landing.”

.

While traveling east bound on Expressway 83, BPA’s observed a white Ford Explorer driving at a
high rate of speed and immediately turned north on Albeza Ave. in La Rosita, Texas. The driver,
later identified as Jesus Carlos VILLARREAL, Jr., hereinafter referred to as VILLARREAL, parked
the vehicle and absconded onto an apartment complex property. Upon approaching the
vehicle, BPA’s observed bundles of suspected narcotics inside the vehicle.

Once additional BPA’s arrived on scene, they were advised of the subject's direction of travel
and clothing description. Upon searching the nearby area, BPA’s located VILLARREAL
approximately 40 yards west of the vehicle. BPA’s positively identified VILLARREAL as the same
person that absconded from the white SUV. BPA’s seized 45 bundles of marijuana from inside
the vehicle weighing approximately 250 kilograms. The bundles were field tested which yielded
positive results for marijuana.

On that same date, DEA McAllen Agents responded to the Rio Grande City Border Patrol Station
to interview VILLARREAL. Agents advised VILLARREAL of his Miranda Warnings in which he
waived his rights. VILLARREAL advised that he met with two (2) co-conspirators who asked if he
wanted to work. VILLARREAL stated that he was advised to pick up a vehicle at a Barber Shop
named Fades in Rio Grande City, Texas and then to drive towards the Rio Grande River.
VILLARREAL stated that once he arrived near the river, an unknown subject walked up to
VILLARREAL and advised him to stay there while the unknown subject drove vehicle closer to
the river. A short time later, the unknown subject returned with the vehicle and turned it back
over to VILLARREAL. VILLARREAL then got inside the vehicle and observed the bundles of
marijuana as they were in plain view. VILLARREAL began traveling towards Expressway 83.
While driving, VILLARREAL stated he observed the BPA’s behind him and pulled into a
neighborhood. VILLARREAL stated he then exited the vehicle and began running because he
knew there were drugs in the vehicle and BPA’s were in the area. VILLARREAL stated he didn’t
know how much he was going to be paid and accepted the job because he needed money for
Christmas.
